Title: To Benjamin Franklin from William Bingham, 20 July 1779
From: Bingham, William
To: Franklin, Benjamin


Sir!
St Pierre M/que July 20th 1779
As the recent Events that have arisen from the operation of the two fleets & Armies in these Seas, are of the most interesting  & important Nature, I shall enter into a regular Detail of those that have taken place Since the Date of my last Letter.
The French Forces that sailed in the Expedition to Grenada arrived there the 2d Inst, when 1300 Troops were immediately disembarked, & the Country reconnoitred; A Flag was sent in the next Day to the Governor, requiring him to surrender, & informing him at the same time that the Forces employed in the Reduction of the Island were So far Superior in Number to those engaged in its Defence, as to render all Resistance useless & presumptuous; Lord Macartney expecting the Approach of Admiral Byron to relieve him, returned for answer, that he was ignorant of the Strength of the Enemy, but had great Confidence in his own, & was determined to make a vigorous Defence; In Consequence of which Count D’Estaing prepared for an Attack, & marched his Troops in three Columns at Midnight of the same Day, Stormed the principal Fort & Retrenchments, & carried them sword in hand;— As this Fort commanded the Citadel, the Governor too late convinced of his Temerity, Sent out a Flag & offered to capitulate, but this being now refused him, he was forced to receive the Terms imposed on him, which were to surrender at Discretion—
As no Capitulation was entered into, by the Laws of War the Troops were allowed to pillage & The Remembrance of the Sufferings of their allies might have animated them to do their Duty in that Service; This occasioned many of the Inhabitants to experience some small Retaliation for the great  Excesses of the English Troops in America aggravating the Calamities of War by more than Savage Cruelty.
This important Conquest fell into the Hands of the French the 4th Inst, without any other Misfortune than the Loss of 35 officers & Men Killed, & 71 wounded.
Seven hundred Troops were found in the Fort, of which 168 were Regulars of the 46th Regiment, the Remainder Volunteers & Militia; the Succeeding Days were employed in establishing the civil & military Government of the Island.
1500 Troops were left to garrison it, & the Rest were embarked on an Expedition against St Christophers, when admiral Byron made his appearance; The Count D’Estaing did not hesitate a Moment to weigh Anchor, advance & give him Battle;— Admiral Byron had received an Accession of Strength of three Ships of the Line, in Addition to the Eighteen he had Sailed with from St Lucie— These two fleets that had long been opposed to each other, but had never untill now come to Action, were mutually animated with eager Resentment, with national Antipathy & with all the passions that inspire obstinate Bravery & great Exertions— The Shock of Battle was violent & corresponded to Such Sentiments;—The Sea was smooth, & the Ports of the lower Batteries of the two Fleets were all opened;— The Execution was accordingly great in a Short time;— The Engagement lasted five hours in which Seven of the British Ships were So disabled as to be towed out of the Line of Battle.— Admiral Byron had the Advantage of being to Windward, which prevented many of the Count D’Estaing’s Squadron from engaging.
Night separated the Fleets;— The French were prepared in the Morning to renew it with redoubled Vigor, but no Enemy appeared;— The English had taken Advantage of the friendly Protection of the Evening & made their Retreat—
The Victory was decisive;— Count D’Estaing remained Master of the Field of Battle, & the boasted veteran fleet of the Enemy found no Security but in flight; In whatever Manner their partial Pen may gloss over the fatal Miscarriages of this memorable Day, yet, from a Consideration of the Circumstances, no Perversion of Language can impress on the Mind a different Idea than that they were compleatly beaten—

This Splendid Action, besides the Reputation it has gained, & the Encouragement it has given to the french Arms, will be attended with great & manifest Advantage as Nothing can now oppose their Progress in these Seas, except the Want of a Sufficient Number of Men to secure their Conquests; The french Fleet sustained in the Engagement the Loss of 176 Killed, & 773 wounded— After having disembarked the latter at Grenada, Count D’Estaing immediately took his Departure from thence, & arrived off this place the 18th Inst;— he continued his Route to Guadaloupe, where, his Intention was to take in a few more Troops, to form an Attack against the Island of St Kitts, whose Resistance would be more feeble than that of Grenada, if it was not for the unlucky Arrival of the English Fleet & Transports there, the former in a most Shattered Condition. Perhaps he will now alter his Destination for Barbados or Montserat;— He at present reigns triumphant in these Seas, & has very little Reason to dread being molested in his Operations by another appearance of the English Squadron, who from its precipitate Retreat must have greatly suffered or been greatly dismayed—
The Island of Tobago which is an appendage to the Government of Grenada, must fall of Course, & Some Troops I hear, were dispatched to take possession of it— It is greatly to be regretted that Circumstances will not admit of an Attack upon St Kitts;— The Acquisition of that Island from its local Situation, must be an Event of the greatest Importance, it being the Rendezvous of all the English fleets from the Windward Islands to take the Benefit of Convoy. Besides its Position in the Vicinity of St Eustatia must greatly controul the Movements of the Dutch, who on the least Appearance of active Hostilities in favor of G Britain, might expect to lose that valuable Possession, the greatest Mart of Commerce in these seas—
I sincerely congratulate you on the great & immediate Advantages that will be derived to the United States from the rapid Success of the Arms of our Allies which must convince G Britain of the Folly of persevering in So ruinous & destructive a War, & of the Necessity of withdrawing her Troops from the Continent to preserve the Remnant of her antient Possessions—
Her Commerce must feel most Sensibly the Loss of these important Islands, which must occasion numberless Bankruptcies, from the immense Sums they owe to the Metropolis, they being all established on Loans, which the Planters procure by Mortgages on their Estates;— Another Solid Advantage to be derived from these Acquisitions, is the Effect that the Loss of them must have on the public Credit of G Britain, whose Resources must uniformly diminish with her Trade, which must occasion her operations to be proportionably slow & dilatory—
The infatuated Councils which have brought the British Nation to the Brink of Ruin, still prevail in the Cabinet & are Strengthened with a personal, rather than a national Animosity against the Americans, which has become implacable, & is the Cause of every Consideration of Interest or Advantage being Sacrificed for the pleasure of gratifying it.
Tis the Operation of Such Sentiments that has occasioned positive Orders to be given to the Commander in Chief of their forces at St Lucie, to embark for America all the Troops in the West Indies, after leaving a feible Garrison in that Island, credulously believing that the supposed Superiority of Admiral Byron in these Seas would be a Sufficient Protection for their Islands, & that the internal Devisions which appear to prevail in America, would give them great advantages in the Operations of the present Campaign— Three thousand Troops were accordingly embarked with all their Baggage, & were intended to make a Descent, ên passant, at St Vincent to endeavor to retake it, but the determined appearance of the Caraibs, & the imminent Danger which threatned Grenada, inclined them to lead all their Forces to the succour & assistance of that Island—

Unfortunately their Transports with their Troops were placed during the Engagement that ensued, Seven Leagues to Windward which prevented their being taken.— But one was captured, which had 170 Troops on board— They have arrived at St Kitts with the Fleet, & will in all probability be kept for the Defence of that Island & Antigua, which must inevitably be reduced, if these Troops Should continue their Route to America— It is generally imagined that if the Ressources of G Britain Should not be exhausted, & the War Should continue another Year, that the West Indies will be a busy Theatre of Action, & the Windward Islands in particular a Scene of the most active Hostilities, as the English will naturally endeavor to recover Such valuable Possessions—
I have the honor to be with unfeigned Respect Sir Your Excellency’s most obedt & very humble Servant
Wm. Bingham
Triplicate
 
Notation: Bingham July 20. 1779.
